
	
		II
		Calendar No. 694
		111th CONGRESS
		2d Session
		H. R. 5282
		[Report No. 111–367]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2010
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 14, 2010
			Reported by Mrs. Boxer,
			 without amendment
		
		AN ACT
		To provide funds to the Army Corps of
		  Engineers to hire veterans and members of the Armed Forces to assist the Corps
		  with curation and historic preservation activities, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The Corps of Engineers and other Federal
			 agencies are required to preserve and catalogue artifacts and other items of
			 national historical significance that are uncovered during the course of their
			 work.
			(2)Uncatalogued
			 artifacts within the care of Federal agencies are stored in hundreds of
			 repositories and museums across the Nation.
			(3)In October 2009,
			 the Corps of Engineers, Center of Expertise for Curation and Management of
			 Archeological Collections, used $3,500,000 in temporary funds made available in
			 the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) to begin the Veterans’ Curation Program to employ and
			 train Iraq and Afghanistan veterans in archaeological processing.
			(4)The Veterans’
			 Curation Program employs veterans and members of the Armed Forces in the
			 sorting, cleaning, and cataloguing of artifacts managed by the Corps of
			 Engineers.
			(5)Employees of the
			 Veterans’ Curation Program gain valuable work skills, including computer
			 database management, records management, photographic and scanning techniques,
			 computer software proficiency, vocabulary and writing skills, and interpersonal
			 communication skills, as well as knowledge and training in archaeology and
			 history.
			(6)Experience in
			 archaeological curation gained through the Veterans’ Curation Program is
			 valuable training and experience for the museum, forensics, administrative,
			 records management, and other fields.
			(7)Veterans’ Curation
			 Program participants may assist the Corps of Engineers in developing a more
			 efficient and comprehensive collections management program and also may provide
			 the workforce to meet the records management needs at other agencies and
			 departments, including the Department of Veterans Affairs.
			2.Training and
			 employment for veterans and members of Armed Forces in curation and historic
			 preservation
			(a)Training and
			 employmentThe Secretary of
			 the Army, acting through the Chief of Engineers, shall develop a Veterans’
			 Curation Program to hire veterans and members of the Armed Forces to assist the
			 Secretary in carrying out curation and historic preservation activities.
			(b)Authorization of
			 appropriationThere is
			 authorized to be appropriated to carry out this section—
				(1)$5,000,000 for
			 fiscal year 2011;
				(2)$6,000,000 for
			 fiscal year 2012;
				(3)$7,000,000 for
			 fiscal year 2013;
				(4)$8,000,000 for
			 fiscal year 2014; and
				(5)$9,000,000 for
			 fiscal year 2015.
				
	
		December 14, 2010
		Reported without amendment
	
